                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-15888-aih
Douglas Edward Smigelski                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 09, 2020
                                      Form ID: 318                       Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 11, 2020.
db             +Douglas Edward Smigelski,    335 Lakeview Avenue A,    Sheffield Lake, OH 44054-1717
26248803       +Amerifinancial Solutions,    P.O. Box 65018,    Baltimore, MD 21264-5018
26248804       +Aris Radiology,   5655 Hudson Dr # 210,,     Hudson, OH 44236-4455
26248805       +Attorney General of the United States,    Main Justice Building,    Washington, DC 20530-0001
26248807       +Avon Dental Care,    1480 Center Road, #D,     Avon, OH 44011-1239
26248811       +Dr. Russell, Berkebile & Associates,    221 West 8th Street,    Lorain, OH 44052-1800
26248812       +Emergency Prof. Services, Inc.,    P.O. Box 740021,    Cincinnati, OH 45274-0021
26248813       +FFCC,   24700 Chagrin Blvd, #205,    Beachwood, OH 44122-5630
26248818       +Keith Weiner & Associates,    75 PUBLIC SQUARE, 4TH FL,    Cleveland, OH 44113-2001
26248819       +Meredith Lee Griffith, DMD,    1507 Lincoln Blvd,    Lorain, OH 44055-3138
26248820        Office of the US Attorney,    Attn Bankruptcy Section,    Cleveland, OH 44113-1852
26248821       +Physicians Link Center,    2620 Ridgewood Road, #300,    Akron, OH 44313-3527
26248822       +State of Ohio Dept. of Taxation,    Attn: Bankruptcy Dept.,    150 East Gay Street, 21st Fl,
                 Columbus, OH 43215-3191

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Jan 10 2020 00:26:27       Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,   Cleveland, OH 44114-1234
26248806        E-mail/Text: paymentprocessing@avanteusa.com Jan 10 2020 00:22:39        Avante USA,
                 3600 South Gessner Rd, #225,    Houston, TX 77063
26248808       +E-mail/Text: bankruptcy@usecapital.com Jan 10 2020 00:31:26       Capital Accounts,
                 P.O. box 140065,   Nashville, TN 37214-0065
26248809       +EDI: CITICORP.COM Jan 10 2020 04:33:00      Citicards,    P.O. Box 6217,
                 Sioux Falls, SD 57117-6217
26248810        EDI: DISCOVER.COM Jan 10 2020 04:33:00      Discover,    P.O. Box 15316,    Wilmington, DE 19850
26248814        E-mail/Text: eblymiller@fidelitycollections.com Jan 10 2020 00:22:43        Fidelity Collections,
                 885 South Sawburg Ave, #103,    Alliance, OH 44601
26248815       +EDI: IIC9.COM Jan 10 2020 04:33:00      IC Systems, Inc.,    P.O. Box 64378,
                 Saint Paul, MN 55164-0378
26248816       +EDI: IRS.COM Jan 10 2020 04:33:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
26270956        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 10 2020 00:37:58
                 Pinnacle Credit Services, LLC,    Resurgent Capital Services,    PO Box 10587,
                 Greenville, SC 29603-0587
26337554        EDI: Q3G.COM Jan 10 2020 04:33:00      Quantum3 Group LLC as agent for,     CP Medical LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
                                                                                               TOTAL: 10

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26248817*         +Internal Revenue Service - Insolvency Group 6,   1240 E. 9th Street,                       Room 493,
                    Cleveland, OH 44199-9904
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 8, 2020 at the address(es) listed below:
              Kari B. Coniglio    kbconiglio@vorys.com,
               mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
              Sheldon Stein     on behalf of Trustee Kari B. Coniglio ssteindocs@gmail.com,
               kristine@steintrustee.com;sheldon@steintrustee.com
              William J. Balena    on behalf of Debtor Douglas Edward Smigelski docket@ohbksource.com,
               janet@ohbksource.com
                                                                                             TOTAL: 3


          19-15888-aih          Doc 17       FILED 01/11/20            ENTERED 01/12/20 00:27:13                    Page 1 of 3
Information to identify the case:
Debtor 1              Douglas Edward Smigelski                                     Social Security number or ITIN   xxx−xx−3792
                      First Name    Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Ohio

Case number: 19−15888−aih



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Douglas Edward Smigelski

                                                                           By the court: ARTHUR I HARRIS
           1/8/20                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                               page 1




     19-15888-aih                  Doc 17         FILED 01/11/20       ENTERED 01/12/20 00:27:13               Page 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




   19-15888-aih        Doc 17      FILED 01/11/20      ENTERED 01/12/20 00:27:13          Page 3 of 3
